FERNANDEZ, Circuit Judge,
concurring and dissenting:
I concur in Part IV of the majority opinion, but I dissent from Part III.
This case turns on the credibility of Heyne’s assertions that she was fired for refusing sexual advances rather than for wrongfully failing to come to work on time. She was the one who was supposed to open the restaurant, and for two days in a row she was not there to do it. The first day she had been told that she would be fired next time, yet she still did not appear the next day. The evidence of prior sexual advances by Caruso was, on the other hand, entirely devoid of any hint that he ever took action against his female employees when he was rejected. At oral argument, Heyne’s counsel conceded that there was no evidence that he did so.
Evidence of Caruso’s bad actions and poor attitude has some relevance to this case because a circumstantial reasoning process could lead to the conclusion (reached by the majority) that a person with that poor an attitude about women might fire someone for refusing his advances. That may come par-lously close to mere character evidence, but it is a bit more than that. Nevertheless, given the unique evidentiary posture of this quid pro quo case, I am unable to say that the district court abused its discretion when it excluded the evidence of Caruso’s prior acts.1 It was well within the district court’s discretion to decide that, in this case, the *1485evidence was far more unfairly prejudicial than it was probative. Fed.R.Evid. 403; see Monotype Corp. PLC v. International Typeface Corp., 43 F.3d 443, 448-50 (9th Cir.1994); United States v. Hitt, 981 F.2d 422, 423-25 (9th Cir.1992); United States v. Calhoun, 604 F.2d 1216, 1219 (9th Cir.1979). At least by now, our society is rightly disgusted by a man who acts as Caruso is said to have acted. But his restraint as far as any retribution is concerned shows that the connection between any improper behavior and retaliation is rather tenuous in this case.
In other words, because the evidence in question was relevant, the district court had to exercise discretion in determining whether it should be admitted. On these facts, the court could well have decided in favor of admission or against it and still have decided correctly — of course, that’s what discretion often means. The district court decided against admission. I would not reverse that determination, just as I would not have reversed if the court had reached the opposite conclusion. Neither determination would, on these facts, constitute a clear error of judgment. Neither would exceed the bounds of permissible choice. Neither would show arbitrary or irrational action. See United States v. Ford, 632 F.2d 1354, 1377 (9th Cir.1980), cert. denied, 450 U.S. 934, 101 S.Ct. 1399, 67 L.Ed.2d 369 (1981), overruled on other grounds by United States v. De Bright, 730 F.2d 1255 (9th Cir.1984) (en banc). Finally, neither would be against logic or constitute a plain error. See United States v. Tercero, 640 F.2d 190, 197 (9th Cir.1980), cert. denied, 449 U.S. 1084, 101 S.Ct. 871, 66 L.Ed.2d 809 (1981).2
Therefore, I concur in part but respectfully dissent in part.

. I assume, along with the majority, that the district court did exercise its discretion, even though it did not specifically say it was doing so. See, e.g., United States v. Robertson, 15 F.3d 862, 872-73 (9th Cir.1994), rev'd on other grounds, - U.S. -, 115 S.Ct. 1732, 131 L.Ed.2d 714 (1995).


. Lest there be any doubt about the scope of this dissent, I must specifically add that I see no reason to adopt Judge Reinhardt's separate opinion in Nichols v. Frank, 42 F.3d 503 (9th Cir.1994) regarding the proper test for quid pro quo sexual harassment. Adoption of that test is not required for the purpose of resolving this case.